Dismissed and
Memorandum Opinion filed July 7, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01053-CV
____________
 
ARKA DESIGN AND CONSTRUCTION, INC. AND
APOLINAR TOVAR, Appellants
 
V.
 
JOSE TOPETE AND ELENA TOPETE D/B/A 
FAJITA TACO RESTAURANT, Appellees
 

 
On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2006-08094
 
 
 

MEMORANDUM 
OPINION
            This appeal is from a judgment signed August 17, 2010.  The
clerk’s record was filed January 28, 2011.  The reporter’s record was filed December
15, 2010.  No brief was filed.
            On May 19, 2011, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably explaining
why the brief was late, on or before June 20, 2011, the court would dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges, Justices Seymore and Boyce.